Case: Case
      21-50792    Document: 00515998921
           1:21-cv-00616-RP              Page:08/29/21
                             Document 93 Filed 1 DatePage
                                                       Filed:108/29/2021
                                                               of 3




            United States Court of Appeals
                 for the Fifth Circuit

                                      No. 21-50792


   Whole Woman’s Health, on behalf of itself, its staff, physicians,
   nurses, and patients; Alamo City Surgery Center, P.L.L.C., on
   behalf of itself, its staff, physicians, nurses, and patients, doing business as Alamo
   Women’s Reproductive Services; Brookside Women’s Medical
   Center, P.A., on behalf of itself, its staff, physicians, nurses, and patients,
   doing business as Brookside Women’s Health Center and Austin Women's
   Health Center; Houston Women’s Clinic, on behalf of itself, its staff,
   physicians, nurses, and patients; Houston Women’s Reproductive
   Services, on behalf of itself, its staff, physicians, nurses, and patients;
   Planned Parenthood Center for Choice, on behalf of itself, its
   staff, physicians, nurses, and patients; Planned Parenthood of
   Greater Texas Surgical Health Services, on behalf of itself, its
   staff, physicians, nurses, and patients; Planned Parenthood South
   Texas Surgical Center, on behalf of itself, its staff, physicians, nurses,
   and patients; Southwestern Women’s Surgery Center, on
   behalf of itself, its staff, physicians, nurses, and patients; Whole Women’s
   Health Alliance, on behalf of itself, its staff, physicians, nurses, and
   patients; Medical Doctor Allison Gilbert, on behalf of herself
   and her patients; Medical Doctor Bhavik Kumar, on behalf of
   himself and his patients; The Afiya Center, on behalf of itself and its
   staff; Frontera Fund, on behalf of itself and its staff; Fund Texas
   Choice, on behalf of itself and its staff; Jane’s Due Process, on behalf
   of itself and its staff; Lilith Fund, Incorporated, on behalf of itself
   and its staff; North Texas Equal Access Fund, on behalf of itself
   and its staff; Reverend Erika Forbes; Reverend Daniel
   Kanter; Marva Sadler,

                                                                 Plaintiffs—Appellees,

                                          versus
Case: Case
      21-50792    Document: 00515998921
           1:21-cv-00616-RP              Page:08/29/21
                             Document 93 Filed 2 DatePage
                                                       Filed:208/29/2021
                                                               of 3
                                    No. 21-50792



   Judge Austin Reeve Jackson; Penny Clarkston; Mark Lee
   Dickson; Stephen Brint Carlton; Katherine A. Thomas;
   Cecile Erwin Young; Allison Vordenbaumen Benz; Ken
   Paxton,

                                                         Defendants—Appellants.


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:21-cv-616


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:
          IT IS ORDERED that Appellees’ emergency motion for an
   injunction pending appeal is DENIED.
          IT IS FURTHER ORDERED that Appellees’ emergency motion
   to vacate this court’s administrative stay of the district court proceedings and
   to vacate the district court’s stay of proceedings as to the government official
   defendants is DENIED.
          IT IS FURTHER ORDERED that Appellees’ emergency motion
   to vacate the district court order denying Appellants’ motion to dismiss, to
   dismiss this appeal as moot, and to issue the mandate forthwith is DENIED.




                                          2
  Case: Case
        21-50792    Document: 00515998922
             1:21-cv-00616-RP              Page:08/29/21
                               Document 93 Filed 1 DatePage
                                                         Filed:308/29/2021
                                                                 of 3




                   United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                 TEL. 504-310-7700
CLERK                                                      600 S. MAESTRI PLACE,
                                                                   Suite 115
                                                          NEW ORLEANS, LA 70130

                             August 29, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No. 21-50792     Whole Woman’s Health v. Jackson
                       USDC No. 1:21-CV-616

Enclosed is an order entered in this case.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk



                                  By: _________________________
                                  Peter A. Conners, Deputy Clerk
                                  504-310-7685
Ms. Jeannette Clack
Ms. Heather Gebelin Hacker
Mr. Marc A. Hearron
Mr. Joseph Alexander Lawrence
Mr. Jonathan F. Mitchell
Mr. Richard Muniz
Ms. Julie A. Murray
Mr. Andre Segura
Mr. Andrew Bowman Stephens
Mr. Judd Edward Stone II
Mrs. Natalie Deyo Thompson
Ms. Stephanie Toti
Mr. Benjamin Walton
